Exhibit 10.2

 

WARRANT TERMINATION AGREEMENT

dated as of May 24, 2017

Between NUVASIVE, INC. and GOLDMAN SACHS & CO. LLC (F/K/A GOLDMAN, SACHS & CO.)

 

 

THIS WARRANT TERMINATION AGREEMENT (this “Agreement”) with respect to the
Warrants Confirmations (as defined below) is made as of May 24, 2017, between
NuVasive, Inc. (“Company”) and Goldman Sachs & Co. LLC (f/k/a Goldman, Sachs &
Co.) (“Dealer”).

 

WHEREAS, Dealer and Company entered into a Base Warrants Transaction (the “Base
Warrants Transaction”) pursuant to a confirmation dated as of June 22, 2011,
which supplements, forms a part of, and is subject to an agreement in the form
of the ISDA 2002 Master Agreement, pursuant to which Dealer purchased from
Company 207,676 warrants (as amended, modified, terminated or unwound from time
to time, the “Base Warrants Confirmation”);

 

WHEREAS, Dealer and Company entered into an Additional Warrants Transaction (the
“Additional Warrants Transaction” and, together with the Base Warrants
Transaction, the “Warrants Transactions”) pursuant to a confirmation dated as of
June 24, 2011, which supplements, forms a part of, and is subject to an
agreement in the form of the 2002 ISDA Master Agreement, pursuant to which
Dealer purchased from Company 31,151 warrants (as amended, modified, terminated
or unwound from time to time, the “Additional Warrants Confirmation” and,
together with the Base Warrants Confirmation, the “Warrants Confirmations”); and

 

WHEREAS, Company has requested full termination of the Warrants Transactions
pursuant to this Agreement;

 

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

 

1.Defined Terms. Any capitalized term not otherwise defined herein shall have
the meaning set forth for such term in the relevant Warrants Confirmation or the
Equity Definitions (as defined in the Warrants Confirmations). In the event of
any inconsistency between the definitions set forth in the Warrants
Confirmations and this Agreement, this Agreement shall govern. In the event of
any inconsistency between the definitions set forth in the Warrants
Confirmations and the Equity Definitions, the Warrants Confirmation shall
govern.

 

2.Termination. Notwithstanding anything to the contrary in the Warrants
Confirmations, Company and Dealer agree that the Warrants Transactions shall be
terminated and settled in accordance with this Agreement in lieu of the
settlement provisions set forth in the Warrants Confirmations, and that
following such termination and settlement, all of the respective rights and
obligations of the parties under the Warrants Confirmations shall be terminated
in full, other than rights and obligations in respect of representations and
warranties that were made pursuant to the Warrants Confirmations as set forth in
the Warrants Confirmations, each of which shall survive.

 

3.Valuation and Deliveries.On each Unwind Settlement Date, Company shall deliver
to Dealer the Aggregate Daily Warrant Settlement Shares in respect of such
Unwind Settlement Date through the Clearance System.

 

“Unwind Settlement Date” means, with respect to each Averaging Date, the Unwind
Settlement Date opposite such Averaging Date as set forth in Schedule A attached
hereto (or, if such date is not a Clearance System Business Day, the immediately
following Clearance System Business Day); provided that if any Averaging Date is
postponed pursuant to the definition of “Averaging Date” below or is not
otherwise set forth in Schedule A attached hereto, then the Unwind Settlement
Date in respect of such Averaging Date shall instead be the date that is three
Clearance System Business Days following such Averaging Date.

 

“Averaging Date” means each Averaging Date as set forth in Schedule A attached
hereto (or, if such date is not a Scheduled Trading Day, the second following
Scheduled Trading Day that is not already an Averaging Date); provided that,
notwithstanding anything to the contrary in the Equity Definitions or the
Warrants Confirmations, if any such date is a Disrupted Day, the Calculation
Agent shall make adjustments, if applicable, to the Daily Number of Warrants or
shall reduce such Daily Number of Warrants to zero for which such day shall be
an Averaging Date and shall designate a Scheduled Averaging Date or a number of
Scheduled Averaging Dates as the Averaging Date(s) for the remaining Daily
Number of Warrants or a portion thereof for the originally scheduled Averaging
Date; and provided further that if such Averaging Date has not occurred pursuant
to this clause as of the eighth Scheduled Trading Day following the last
scheduled Averaging Date, the Calculation Agent shall have the right to declare
such Scheduled Trading Day to be the final Averaging Date and the Calculation
Agent shall determine its good faith estimate of the fair market value for the
Shares as of the Valuation Time on




#89705638v3

--------------------------------------------------------------------------------

 

that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day, as
the Calculation Agent shall determine using commercially reasonable means.

 

“Scheduled Averaging Date” means each of the Averaging Dates as set forth in
Schedule A attached hereto and each second Scheduled Trading Day thereafter.

 

“Aggregate Daily Warrant Settlement Shares” means, in respect of any Unwind
Settlement Date, the aggregate number of Daily Warrant Settlement Shares in
respect of all Averaging Dates with the same Unwind Settlement Date.

 

“Daily Warrant Settlement Shares” in respect of any Averaging Date shall mean a
number of Shares determined by the Calculation Agent equal to the Daily Warrant
Value for such Averaging Date, divided by the Daily VWAP for such Averaging
Date, rounded down to the nearest Share; provided, however, that any fractional
Shares calculated as Daily Warrant Settlement Shares but not so delivered on any
related Unwind Settlement Date due to such rounding shall be aggregated across
all Averaging Dates, and such aggregate number of fractional Shares (rounded
down to the nearest Share) shall be added to the Daily Warrant Settlement Shares
in respect of the final Averaging Date and delivered by Company to Dealer on the
final Unwind Settlement Date (and, for the avoidance of doubt, Company shall
have no obligation to pay or deliver any amounts in respect of any additional
fractional Shares so rounded).

 

“Daily Warrant Value” in respect of any Averaging Date shall mean an amount in
USD equal to the Daily Number of Warrants for such Averaging Date, multiplied by
the Daily Per Warrant Value for such Averaging Date.

 

“Daily Number of Warrants” in respect of any Averaging Date shall mean the
number of Warrants opposite such Averaging Date as set forth in Schedule A
attached hereto.

 

“Daily Per Warrant Value” shall mean the amount in USD determined by the
Calculation Agent by reference to the Daily VWAP using the table set forth in
Schedule A attached hereto (using linear interpolation or commercially
reasonable extrapolation by Dealer, as applicable, to determine the Daily Per
Warrant Value for any Daily VWAP not specifically appearing in Schedule A).

 

“Daily VWAP” for any Averaging Date means the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page NUVA.Q
<equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time on such
Averaging Date (or if such volume-weighted average price is unavailable or is,
in the Calculation Agent’s reasonable discretion, clearly erroneous, the market
value of one Share on such Averaging Date, as determined by the Calculation
Agent using a volume-weighted methodology).

 

4.Representations and Warranties of Company. Company represents and warrants to
Dealer (and agrees with Dealer in the case of Section 4(g) and 4(o)) on the date
hereof that:

 

(a)it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

 

(b)such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;

 

(c)all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;

 

(d)its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));

 

(e)each of it and its affiliates is not in possession of any material nonpublic
information regarding Company or the Shares;

(f)


2

 

--------------------------------------------------------------------------------

 

it is not entering into this Agreement to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) or otherwise
in violation of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

 

(g)neither Company nor any of its affiliates or agents shall take any action
that would cause Regulation M under the Exchange Act (“Regulation M”) to be
applicable to any purchases of Shares, or any security for which the Shares are
a reference security (as defined in Regulation M), by Company or any of its
affiliated purchasers (as defined in Regulation M) during the period beginning
on, and including, the first Averaging Date and ending on, and including, the
final Averaging Date (the “Relevant Period”);

 

(h)there have been no purchases of Shares in Rule 10b-18 purchases of blocks
pursuant to the once-a- week block exception contained in Rule 10b-18(b)(4) by
or for Company or any of its affiliated purchasers during each of the four
calendar weeks preceding the first Averaging Date and during the calendar week
in which the first Averaging Date occurs (“Rule 10b-18 purchase”, “blocks” and
“affiliated purchaser” each being used as defined in Rule 10b-18);

 

(i)Company shall (i) notify Dealer prior to the opening of trading in the Shares
on any day during the Relevant Period on which Company makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act of 1933, as amended (the “Securities Act”) of any merger, acquisition, or
similar transaction involving a recapitalization relating to Company (other than
any such transaction in which the consideration consists solely of cash and
there is no valuation period), (ii) promptly notify Dealer following any such
announcement that such announcement has been made, and (iii) promptly deliver to
Dealer following the making of any such announcement a certificate indicating
(A) Company’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of the announcement of
such transaction and (B) Company’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of the announcement of such transaction, and
Company shall promptly notify Dealer of the earlier to occur of the completion
of such transaction and the completion of the vote by target shareholders;
Company acknowledges that any such public announcement may result in a
Regulatory Disruption; accordingly, Company acknowledges that its actions in
relation to any such announcement or transaction must comply with the standards
set forth in Section 11;

 

(j)without the prior written consent of Dealer, Company shall not, and shall
cause its affiliates and affiliated purchasers (each as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable for Shares until, and including,
the final Averaging Date; provided that the foregoing shall not prohibit Company
from entering into or performing its obligations under any other substantially
similar warrant termination agreement entered into by Company with any other
counterparty dated as of the date hereof (each, an “Other Dealer Warrant
Termination Agreement”);

 

(k)no Other Dealer Warrant Termination Agreement shall have averaging dates that
are Averaging Dates under this Agreement;

 

(l)Company is not, and after giving effect to the transactions pursuant to this
Agreement will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended;

 

(m)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker- dealer in writing; and (C) has total assets
of at least USD 50,000,000 as of the date hereof;

 

(n)Company shall report the transactions hereunder and this Agreement on Form
8-K or as otherwise required under the Exchange Act and the rules and
regulations thereunder;

 

(o)the provisions of Sections 9.8, 9.9, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Company is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable as if this Agreement were a “Transaction” under
the Equity Definitions and “Physical Settlement” were applicable; and

3

 

--------------------------------------------------------------------------------

 

(p)on the date hereof, and on each day during the Relevant Period, Company is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) and Company
would be able to purchase a number of Shares equal to the aggregate number of
Shares underlying the Warrants Transactions in compliance with the corporate
laws of the jurisdiction of its incorporation.

 

5.Representations and Warranties of Dealer.  Dealer represents and warrants to
Company on the date hereof that:

(a)it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

 

(b)such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;

 

(c)all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

 

(d)its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

 

6.

Account for Share Delivery to Dealer:

 

DTC 0005

 

7.Governing Law. This Agreement and any dispute arising hereunder shall be
governed by and construed in accordance with the laws of the State of New York
(without reference to choice of law doctrine).

 

8.Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if all of the signatures
thereto and hereto were upon the same instrument.

 

9.No Reliance, etc. Company confirms that it has relied on the advice of its own
counsel and other advisors (to the extent it deems appropriate) with respect to
any legal, tax, accounting, or regulatory consequences of this Agreement, that
it has not relied on Dealer or its affiliates in any respect in connection
therewith, and that it will not hold Dealer or its affiliates accountable for
any such consequences.

 

10.Designation by Dealer. Notwithstanding any other provision in this Agreement
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Company, Dealer may designate
any of its affiliates to purchase, sell, receive or deliver such shares or other
securities and otherwise to perform Dealer obligations in respect of the
transactions contemplated by this Agreement and any such designee may assume
such obligations. Dealer shall be discharged of its obligations to Company to
the extent of any such performance.

 

11.Additional Acknowledgements and Agreements. Company acknowledges and agrees
that Dealer may, during the Relevant Period, purchase Shares in connection with
this Agreement. Such purchases will be conducted independently of Company. The
timing of such purchases by Dealer, the number of Shares purchased by Dealer on
any day, the price paid per Share pursuant to such purchases and the manner in
which such purchases are made, including without limitation whether such
purchases are made on any securities exchange or privately, shall be within the
absolute discretion of Dealer. It is the intent of the parties that this
Agreement comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the
Exchange Act, and the parties agree that this Agreement shall be interpreted to
comply with the requirements of Rule 10b5- 1(c), and Company shall not take any
action that results in this Agreement not so complying with such requirements.
Without limiting the generality of the preceding sentence, Company acknowledges
and agrees that (A) Company does not have, and shall not attempt to exercise,
any influence over how, when or whether Dealer effects any purchases of Shares
in connection with this Agreement, (B) during the Relevant Period, neither
Company nor its officers or employees shall, directly or indirectly, communicate
any information regarding Company or the Shares to any employee of Dealer or its
Affiliates responsible for trading the Shares in connection with the
transactions contemplated hereby, (C) Company is entering into this Agreement in
good faith and not as part of a plan or scheme to evade compliance with federal
securities

1.

4

 

--------------------------------------------------------------------------------

 

laws including, without limitation, Rule 10b-5 promulgated under the Exchange
Act and (D) Company will not alter or deviate from this Agreement or enter into
or alter a corresponding hedging transaction with respect to the Shares other
than the entry into any Other Dealer Warrant Termination Agreement (as defined
above). Company also acknowledges and agrees that any amendment, modification,
waiver or termination of this Agreement must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act, and no such amendment, modification or waiver
shall be made at any time at which Company or any officer or director of Company
is aware of any material nonpublic information regarding Company or the Shares.

 

12.Regulatory Disruption. In the event that Dealer concludes, in its reasonable
discretion based on advice of counsel, that it is appropriate with respect to
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer, but so long as such policies
or procedures are applied to the transactions contemplated by this Agreement by
Dealer in a non-discriminatory manner), for it to refrain from or decrease any
market activity on any Averaging Date, Dealer may by written notice to Company
elect to deem that a Market Disruption Event has occurred and will be continuing
on such Averaging Date.

 

 

13.

Agreements and Acknowledgements Regarding Hedging. Company acknowledges and
agrees that:

 

(a)during the Relevant Period, Dealer and its affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Warrants Confirmations and this Agreement;

 

(b)Dealer and its affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Warrants
Confirmations and this Agreement;

 

(c)Dealer shall make its own determination as to whether, when or in what manner
any hedging or market activities in Company’s securities shall be conducted and
shall do so in a manner that it deems appropriate to hedge its price and market
risk with respect to the Daily VWAP; and

 

(d)any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Daily VWAP,
each in a manner that may be adverse to Company.

 

 

14.Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Agreement. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the transactions
contemplated by this Agreement, as applicable, by, among other things, the
mutual waivers and certifications provided herein.

 

 

 

[Signature Page Follows]

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first

written above.

 

 

 

 

Goldman Sachs & Co. LLC

 

 

By:

/s/ Daniela Rouse

 

Name: Daniela Rouse

 

Title: Vice President

 

 

 

 

NuVasive, Inc.

 

 

By:

/s/ Quentin S. Blackford

 

Name: Quentin S. Blackford

 

Title: Executive Vice President and Chief Financial Officer, Head of Strategy
and Corporate Integrity

 

 

 



[Signature Page to Termination Agreement]

 

 



--------------------------------------------------------------------------------

 

Schedule A

 

The Averaging Dates and Daily Number of Warrants and Unwind Settlement Date for
each such Averaging Date are as set forth in the table below:

 

 

 

1.

Averaging Date

 

May 26, 2017

Daily Number of Warrants

 

258,000

Unwind Settlement Date

 

June 1, 2017

2.

May 31, 2017

258,000

June 7, 2017

3.

June 2, 2017

258,000

June 7, 2017

4.

June 6, 2017

258,000

June 14, 2017

5.

June 8, 2017

258,000

June 14, 2017

6.

June 12, 2017

258,000

June 21, 2017

7.

June 14, 2017

258,000

June 21, 2017

8.

June 16, 2017

258,000

June 21, 2017

9.

June 20, 2017

258,000

June 28, 2017

10.

June 22, 2017

258,000

June 28, 2017

11.

June 26, 2017

258,000

July 6, 2017

12.

June 28, 2017

258,000

July 6, 2017

13.

June 30, 2017

192,000

July 6, 2017

14.

July 6, 2017

192,000

July 12, 2017

15.

July 10, 2017

192,000

July 19, 2017

16.

July 12, 2017

192,000

July 19, 2017

17.

July 14, 2017

192,000

July 19, 2017

18.

July 18, 2017

192,000

July 26, 2017

19.

July 20, 2017

192,000

July 26, 2017

20.

July 24, 2017

192,000

July 31, 2017

21.

July 26, 2017

144,548

July 31, 2017

 

The Daily Per Warrant Value for each Daily VWAP are as set forth in the table
below:

 

Daily VWAP

Daily Per Warrant Value

USD 50.00

USD 7.26

USD 55.00

USD 10.24

USD 60.00

USD 13.92

USD 65.00

USD 18.13

USD 70.00

USD 22.65

USD 75.00

USD 27.44

USD 80.00

USD 32.30

USD 85.00

USD 37.24

USD 90.00

USD 42.20

USD 95.00

USD 47.18

USD 100.00

USD 52.16

 

Dealer may adjust the table above upon the occurrence of any event or condition
that would have allowed Dealer to adjust the terms of the Warrants Transactions
under the Warrants Confirmations.

 

 

 

 

 

 

 

 

 

 

 

 

A-1

 